 

Exhibit 10.8

 

WELLS FARGO AMENDED AND RESTATED CONTINUING GUARANTY

 

 

 

 

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION

 

This Guaranty amends, modifies, restates and replaces, but does not satisfy nor
act as a novation of the obligations under, relating to, or in connection with,
that certain Amended and Restated Continuing Guaranty dated as of March 16, 2015
executed and delivered by Guarantor hereunder in favor of Bank.

 

1.    GUARANTY; DEFINITIONS. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to SPINE INJURY
SOLUTIONS, INC. ("Borrowers"), or any of them, by WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank"), and for other valuable consideration, the undersigned
PETER L. DALRYMPLE ("Guarantor") , jointly and severally unconditionally
guarantees and promises to pay to Bank or order, on demand in lawful money of
the United States of America and in immediately available funds, any and all
Indebtedness of any of the Borrowers to Bank. The term "Indebtedness" is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrowers, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent , liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement , and whether Borrowers may be liable individually or
jointly with others, or whether recovery upon such indebtedness may be or
hereafter becomes unenforceable . This Guaranty is a guaranty of payment and not
collection.

 

2.     MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER
OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Indebtedness of
each of the Borrowers to Bank, including that arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
dissolution, liquidation or bankruptcy of any of the Borrowers or Guarantor or
any other event or proceeding affecting any of the Borrowers or Guarantor. This
Guaranty shall not apply to any new Indebtedness created after actual receipt by
Bank of written notice of its revocation as to such new Indebtedness; provided
however, that loans or advances made by Bank to any of the Borrowers after
revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions , renewals or modifications, of any kind, of
Indebtedness incurred by any of the Borrowers or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new Indebtedness.
Any such notice must be sent to Bank by registered U.S. mail, postage prepaid,
addressed to its office at Private Banking - Houston, 1000 Louisiana St 7th
Floor, Houston, TX 77002, or at such other address as Bank shall from time to
time designate. Any payment by Guarantor with respect to the Indebtedness shall
not reduce Guarantor's maximum obligation hereunder unless written notice to
that effect is actually received by Bank at or prior to the time of such
payment. The obligations of Guarantor hereunder shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of any of the Borrowers or any other persons heretofore or hereafter
given to Bank unless said other guaranties are expressly modified or revoked in
writing; and this Guaranty shall not, unless expressly herein provided, affect
or invalidate any such other guaranties.

 

3.     OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Borrowers, and a separate action
or actions may be brought and prosecuted against Guarantor whether action is
brought against any of the Borrowers or any other person, or whether any of the
Borrowers or any other person is joined in any such action or actions. Guarantor
acknowledges that this Guaranty is absolute and unconditional, there are no
conditions precedent to the effectiveness of this Guaranty, and this Guaranty is
in full force and effect and is binding on Guarantor as of the date written
below, regardless of whether Bank obtains collateral or any guaranties from
others or takes any other action contemplated by Guarantor. Guarantor waives the
benefit of any statute of limitations affecting Guarantor's liability hereunder
or the enforcement thereof, and Guarantor agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Guarantor's liability hereunder . The liability of Guarantor hereunder shall
be reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any amount at any time paid on account of any
Indebtedness guaranteed hereby is rescinded or must otherwise be restored by
Bank, whether as a result of any proceedings in bankruptcy or reorganization or
otherwise,

 

GUARANTY.TX (03/16) Page 1  

 

 

--------------------------------------------------------------------------------

 

 

all as though such amount had not been paid. The determination as to whether any
amount so paid must be rescinded or restored shall be made by Bank in its sole
discretion; provided however, that if Bank chooses to contest any such matter at
the request of Guarantor, Guarantor agrees to indemnify and hold Bank harmless
from and against all costs and expenses, including reasonable attorneys' fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto.

 

4.     AUTHORIZATIONS TO BANK. Guarantor authorizes Bank either before or after
revocation hereof, without notice to or demand on Guarantor , and without
affecting Guarantor's liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of, the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon ; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange , enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale thereof
, including without limitation, a non-judicial sale permitted by the terms of
the controlling security agreement, mortgage or deed of trust, as Bank in its
discretion may determine; (d) release or substitute any one or more of the
endorsers or any other guarantors of the Indebtedness, or any portion thereof,
or any other party thereto; and (e) apply payments received by Bank from any of
the Borrowers to any Indebtedness of any of the Borrowers to Bank, in such order
as Bank shall determine in its sole discretion, whether or not such Indebtedness
is covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise. Bank may without
notice assign this Guaranty in whole or in part. Upon Bank's request, Guarantor
agrees to provide to Bank copies of Guarantor's financial statements .

 

5.     REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Bank
that: (a) this Guaranty is executed at Borrowers' request; (b) Guarantor shall
not, without Bank's prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of Guarantor's assets other than in the ordinary course of Guarantor's
business; (c) Bank has made no representation to Guarantor as to the
creditworthiness of any of the Borrowers; and (d) Guarantor has established
adequate means of obtaining from each of the Borrowers on a continuing basis
financial and other information pertaining to Borrowers' financial condition.
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor's risks
hereunder, and Guarantor further agrees that Bank shall have no obligation to
disclose to Guarantor any information or material about any of the Borrowers
which is acquired by Bank in any manner.

 

6.     GUARANTOR'S WAIVERS .

 

6.1     Guarantor waives any right to require Bank to: (a) proceed against any
of the Borrowers or any other person; (b) marshal assets or proceed against or
exhaust any security held from any of the Borrowers or any other person; (c)
give notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from any of the Borrowers or any
other person; (d) take any action or pursue any other remedy in Bank's power; or
(e) make any presentment or demand for performance, or give any notices of any
kind, including without limitation, any notice of nonperformance, protest,
notice of protest, notice of dishonor, notice of intention to accelerate or
notice of acceleration hereunder or in connection with any obligations or
evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness guaranteed hereunder, or in connection with
the creation of new or additional Indebtedness.

 

6.2     Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (a) any disability or other defense of any of the
Borrowers or any other person; (b) the cessation or limitation from any cause
whatsoever , other than payment in full, of the Indebtedness of any of the
Borrowers or any other person; (c) any lack of authority of any officer,
director, partner, agent or other person acting or purporting to act on behalf
of any of the Borrowers which is a corporation, partnership or other type of
entity, or any defect in the formation of any such Borrower; (d) the application
by any of the Borrowers of the proceeds of any Indebtedness for purposes other
than the purposes represented by Borrowers to, or intended or understood by,
Bank or Guarantor; (e) any act or omission by Bank which directly or indirectly
results in or aids the discharge of any of the Borrowers or any portion of the
Indebtedness by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against any of the Borrowers; (f) any
impairment of the value of any interest in any security for the Indebtedness or
any portion thereof, including without limitation, the failure to obtain or
maintain perfection or recordation of any interest in any such security, the
release of any such security without substitution, and/or the failure to
preserve the value of, or to comply with applicable law in disposing of, any
such security; (g) any modification of the Indebtedness, in any form whatsoever,
including any modification made after revocation hereof to

 

GUARANTY.TX (03/16) Page 2  

 

 

--------------------------------------------------------------------------------

 

 

any indebtedness incurred prior to such revocation, and including without
limitation the renewal, extension , acceleration or other change in time for
payment of, or other change in the terms of, the Indebtedness or any portion
thereof , including increase or decrease of the rate of interest thereon; or (h)
any requirement that Bank give any notice of acceptance of this Guaranty. Until
all Indebtedness shall have been paid in full, Guarantor shall have no right of
subrogation, and Guarantor waives any right to enforce any remedy which Bank now
has or may hereafter have against any of the Borrowers or any other person, and
waives any benefit of, or any right to participate in, any security now or
hereafter held by Bank. Guarantor further waives all rights and defenses
Guarantor may have arising out of (i) any election of remedies by Bank, even
though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys
Guarantor's rights of subrogation or Guarantor's rights to proceed against any
of the Borrowers for reimbursement, or (ii) any loss of rights Guarantor may
suffer by reason of any rights, powers or remedies of any of the Borrowers in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging Borrowers' Indebtedness, whether by operation of law or
otherwise, including any rights Guarantor may have to a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Indebtedness, and Guarantor waives any defense, right of offset or other claim
under Texas Property Code (51 .003, or any successor thereto or replacement
thereof .

 

6.3     By signing this Guaranty, Guarantor waives (a) each and every right to
which it may be entitled by virtue of any suretyship law, including without
limitation, any rights arising pursuant to Section 17.001 and Chapter 43 of the
Texas Civil Practice and Remedies Code and Rule 31 of the Texas Rules of Civil
Procedure, as the same may be amended from time to time, and (b) without
limiting any of the waivers set forth herein, any other fact or event that, in
the absence of this provision, would or might constitute or afford a legal or
equitable discharge or release of or defense to Guarantor.

 

7.     BANK'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN BANK'S POSSESSION.
In addition to all liens upon and rights of setoff against the monies,
securities or other property of Guarantor given to Bank by law, Bank shall have
a lien upon and a right of setoff against all monies, securities and other
property of Guarantor now or hereafter in the possession of or on deposit with
Bank, whether held in a general or special account or deposit or for safekeeping
or otherwise, and every such lien and right of setoff may be exercised without
demand upon or notice to Guarantor. No lien or right of setoff shall be deemed
to have been waived by any act or conduct on the part of Bank, or by any neglect
to exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
Bank in writing.

 

8.     SUBORDINATION. Any Indebtedness of any of the Borrowers now or hereafter
held by Guarantor is hereby subordinated to the Indebtedness of Borrowers to
Bank. Such Indebtedness of Borrowers to Guarantor is assigned to Bank as
security for this Guaranty and the Indebtedness and, if Bank requests, shall be
collected and received by Guarantor as trustee for Bank and paid over to Bank on
account of the Indebtedness of Borrowers to Bank but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty . Any notes or other instruments now or hereafter evidencing such
Indebtedness of any of the Borrowers to Guarantor shall be marked with a legend
that the same are subject to this Guaranty and, if Bank so requests, shall be
delivered to Bank. Bank is hereby authorized in the name of Guarantor from time
to time to file financing statements and continuation statements and execute
such other documents and take such other action as Bank deems necessary or
appropriate to perfect, preserve and enforce its rights hereunder.

 

9.     REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder
are cumulative. No delay, failure or discontinuance of Bank in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any waiver
, permit, consent or approval of any kind by bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing .

 

10. COSTS, EXPENSES AND ATTORNEYS' FEES. Guarantor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses , including reasonable attorneys' fees (to include outside counsel fees
and all allocated costs of Bank's in-house counsel to the extent permissible) ,
expended or incurred by Bank in connection with the enforcement of any of Bank's
rights, powers or remedies and/or the collection of any amounts which become due
to Bank under this Guaranty, and the prosecution or defense of any

 

GUARANTY.TX (03/16) Page 3  

 

 

--------------------------------------------------------------------------------

 

 

action in any way related to this Guaranty, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Guarantor or any other person or entity
.

 

11.     SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank's prior
written consent. Guarantor acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Borrowers to Bank and any obligations with
respect thereto, including this Guaranty. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Guarantor and/or this Guaranty, whether furnished by Borrowers,
Guarantor or otherwise . Guarantor further agrees that Bank may disclose such
documents and information to Borrowers.

 

12.     AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor that states it is intended to amend or modify this
Guaranty .

 

13.     APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word "Borrowers" and the word
"Guarantor" respectively shall mean all or any one or more of them as the
context requires.

 

14.     UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor's full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Agreement shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Agreement.

 

15.     COUNTERPARTS; GOVERNING LAW. This Guaranty may be executed in as many
counterparts as may be required to reflect all parties assent; all counterparts
will collectively constitute a single agreement. This Guaranty shall be governed
by and construed in accordance with the laws of the State of Texas.

 

16.     ARBITRATION.

 

16.1     Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination. In the event of a court ordered
arbitration, the party requesting arbitration shall be responsible for timely
filing the demand for arbitration and paying the appropriate filing fee within
30 days of the abatement order or the time specified by the court. Failure to
timely file the demand for arbitration as ordered by the court will result in
that party's right to demand arbitration being automatically terminated .

 

16.2     Governing Rules. Any arbitration proceeding will (a) proceed in a
location in Texas selected by the American Arbitration Association ("AAA"); (b)
be governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000 .00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the "Rules"). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any

 

GUARANTY.TX (03/16) Page 4  

 

 

--------------------------------------------------------------------------------

 

 

dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

16.3     No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.

 

16.4      Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000 .00. Any dispute in which the amount in
controversy exceeds $5,000,000 .00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten years experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator's discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of Texas and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award. The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas Rules of Civil Procedure or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

16.5     Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

16.6     Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity
.

 

16.7     Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

16.8     Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.       

 

16.9     Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in a Justice of the Peace Court any Small
Claims Case (as defined in Rule 500.3 of the Texas Rules of Civil Procedure)
within the jurisdictional limit (excluding attorneys' fees and costs) of a Small
Claims Case.

 

GUARANTY.TX (03/16) Page 5  

 

 

--------------------------------------------------------------------------------

 

 

NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.

 

17.     ELECTION FOR ELECTRONIC COMMUNICATIONS AND SIGNATURES. To facilitate
execution of this Guaranty, this Guaranty and each promissory note, contract,
instrument and other document required by this Guaranty or at any time delivered
to Bank in connection with the Indebtedness secured by this Guaranty, or as a
condition to the execution of this Guaranty , may be executed by one or more of
Guarantor or Bank in the form of an "Electronic Record" (as such term is defined
in the Electronic Signatures in Global and National Commerce Act at 15

U.S.C. §7001 et seq. ("ESIGN Act")). An "Electronic Signature" (as defined in
ESIGN) will constitute an original and binding signature of Bank and Guarantor.
The fact that a document is in the form of an Electronic Record and/or is signed
using an Electronic Signature will not, in and of itself, be grounds for
invalidating such document. When information (such as a disclosure, notice other
than a notice to terminate this Guaranty, permission, waiver, demand or
amendment) is to be provided in writing under this Guaranty, that writing may be
provided by electronic means and in an electronic format.

 

This election for electronic communications and signatures is subject to the
following conditions : (i) the prior consent of Guarantor, and if Guarantor is a
"Consumer" (as defined by ESIGN Act) such consent must be obtained in accordance
with the ESIGN Act, (ii) the prior consent of Bank and (iii) utilization of an
electronic transmission process with audit, security and authentication controls
satisfactory to Bank. Notwithstanding any election for electronic communication,
Bank may always in its sole discretion provide to Guarantor or require from
Guarantor information in writing in a paper format.

 

Any writing (whether on paper or in electronic format) prepared by Guarantor and
delivered to Bank will be deemed materially true, correct and complete by
Guarantor and each officer or employee of Guarantor who prepared and
authenticated same, and may be legally relied upon by Bank without regard to the
medium in which the record is maintained or the method of delivery or
transmission.

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
August 31, 2018.

 

 /s/ Peter Dalrymple                                 

PETER L. DALRYMPLE

 

Address :

13451 BELHAVEN DR

HOUSTON, TX 77069

 

STATE OF TEXAS      §

                                      §

COUNTY OF               §

 

 

This instrument was ACKNOWLEDGED before me on     , 20_, by                    
              .

 

[S E A L]                                                                      
         Notary Public, State of                                      My
commission expires:                                                            
     

Printed Name of Notary Public                                    

Notary ID No.                                               

 

 

GUARANTY.TX (03/16) Page 6  

 

 

 

 

 

 